Under the circumstances disclosed by this record the allowance of alimony pendente lite was excessive. However, our award of $100 a week, which is based on affidavits, should have no effect on the trial court in its determination as to the amount of the permanent alimony (if any) to be awarded, based on all the facts as developed at the trial (Goldberg v. Goldberg, 4 A D 2d 884; Hall v. Hall, 10 A D 2d 886; Vecchiarello v. Vecchiarello, 10 A D 2d 890). Beldock, P. J., Ughetta, Kleinfeld and Rabin, JJ., concur; Hill, J., dissents and votes to modify the order by reducing the alimony to $75 a week; and as thus modified, to affirm the order.